ACCEPTED
                                                                         06-14-00133-CR
                                                               SIXTH COURT OF APPEALS
                                                                    TEXARKANA, TEXAS
                                                                     1/5/2015 5:10:29 PM
                                                                         DEBBIE AUTREY
                                                                                  CLERK

               CAUSE NUMBER 06-14-00133-CR
                         IN THE
                   COURT OF APPEALS                 FILED IN
                                             6th COURT OF APPEALS
       SIXTH APPELLATE JUDICIAL DISTRICT OF TEXAS
                                               TEXARKANA, TEXAS
                 AT TEXARKANA, TEXAS         1/8/2015 3:20:00 PM
                                                     DEBBIE AUTREY
                                                        Clerk




APPEAL FROM THE 8TH JUDICIAL DISTRICT OF FRANKLIN COUNTY,
                          TEXAS

                    Trial Cause No. F-8840

                 DAVID MICHAEL DOLLINS
                        Appellant

                             V.

                   THE STATE OF TEXAS,
                         Appellee


                   BRIEF FOR APPELLANT




                                       Martin Braddy
                                       Attorney at Law
                                       SBN 00796240
                                       121 Oak Ave., Suite A
                                       Sulphur Springs, Texas 75482
                                       (903) 885-2040
                                       (500) 885-2704 fax




                              1
                              IDENTITY OF PARTIES

      Pursuant to Texas Rule of Appellate Procedure 38(a), the following is a list

of all parties to the trial court‟s judgment and the names and addresses of all trial

and appellate counsel:

APPELLANT:
Steven DeWayne Pruitt
                                                    Appellate Counsel
                                                    Martin Braddy
                                                    121 Oak Avenue, Suite A
                                                    Sulphur Springs, TX 75482
                                                    (903) 885-2040
                                                    (903) 500-2704 fax

                                                    Trial Counsel
                                                    Wade Forsman
                                                    Post Office Box 918
                                                    Sulphur Springs, TX 75482

APPELLEE:
The State of Texas
                                                    Honorable Will Ramsay
                                                    District Attorney
                                                    8th Judicial District
                                                    110 Main Street
                                                    Sulphur Springs, TX 75482
                                                    (903) 885-0641
                                                    (903) 885-0640 fax

TRIAL COURT:
8th Judicial District Court
Hopkins County, Texas
                                                    Judge Eddie Northcutt
                                                    118 Church St.
                                                    Sulphur Springs, TX 75482
                                                    Phone: (903) 438-4022


                                         2
                              TABLE OF CONTENTS

Table of Contents                                          3

Index of Authorities                                      4-5

Statement of the Case                                      6

Issues Presented                                           6

Statement of Facts                                         6

Summary of Argument                                       10

Argument                                                  10

   I. Trial Court Improperly limited Appellant‟s cross-   10
       examination of deputy ricks in violation of the
       Confrontation Clause

   A. Preservation of Error                               11


   B. Standard of Review                                  11


   C. Confrontation Clause Violation                      12


   D. Harmful Error Analysis                              16


Conclusion and Prayer                                     21


Certificate of Service                                          21




                                         3
                         INDEX OF AUTHORITIES

Cases

Alexander v. State, 949 S.W.2d 772, 774–75 (Tex.App.-Dallas       13

1997, pet. ref'd)

Davis v. State, 203 S.W.3d 845, 850-51 (Tex. Crim. App.           17

2006)

Delaware v. Van Arsdall, 475 U.S. 673, 679, 106 S. Ct. 1431,       14

1435, 89 L. Ed. 2d 674 (1986)

Gigliobianco v. State, 210 S.W.3d 637, 641                        14

(Tex.Crim.App.2006)

Hayden v. State, 296 S.W.3d 549, 554 (Tex.Crim.App.2009)       15, 16

Johnson v. State, 433 S.W.3d 546, 551 (Tex. Crim. App. 2014)      12

Lopez v. State, 18 S.W.3d 220, 222 (Tex. Crim. App. 2000)      14, 16
Mart. v. State, 173 S.W.3d 467 (Tex.Crim.App. 2005)              11

McDaniel v. State, 3 S.W.3d 176, 180 (Tex.App.-Fort Worth         14

1999, pet. ref'd)

Montgomery v. State, 810 S.W.2d 372, 391 (Tex.Crim.App.           11

1991)

Pope v. State, 161 S.W.3d 114, 124 (Tex. App. 2004) aff'd,     13,14

207 S.W.3d 352 (Tex. Crim. App. 2006)


                                        4
Rankin v. State, 41 S.W.3d 335, 345 (Tex.App.-Fort Worth,   13

2001 pet. ref'd)

Sauceda v. State, 129 S.W.3d 116, 120 (Tex.Crim.App.2004)   11

United States v. Landerman, 109 F.3d 1053, 1061–62 (5th     12

Cir.1997)

Virts v. State, 739 S.W.2d 25, 28–29 (Tex.Crim.App.1987)    13
Walker v. State, 300 S.W.3d 836, 844 (Tex.App.-Fort Worth   13, 14, 16

2009)




                                       5
                         STATEMENT OF THE CASE

      Appellant was indicted in Cause Number F-8840 for Escape and in Cause

Number F-8839 for Aggravated Assault with a Deadly Weapon.                After jury

selection, but prior to evidence being presented, the State dismissed the

Aggravated Assault charge. Appellant pled “not guilty” to Escape and proceeded

to trial before a jury and elected to have the jury set the punishment upon a finding

of guilt. The jury found Appellant guilty of Escape as indicted. The jury set the

punishment at two years and six months in the Institutional Division of the Texas

Department of Criminal Justice without a recommendation for probation. The trial

court sentenced Appellant in accordance with the jury‟s verdict. The trial court

certified Appellant‟s right to appeal and Appellant timely filed a Notice of Appeal.

                              ISSUES PRESENTED

      Did the trial court improperly limit Appellant‟s cross-examination of Deputy

Ricks in Violation of the Confrontation Clause of the Sixth Amendment?


                           STATEMENT OF FACTS

      On October 15, 2013, Deputy Patricia Ricks, then employed by the Franklin

County Sheriff‟s Department, responded to a 911 call from Appellant‟s residence

regarding a disturbance. (R.R. Vol. 4 pg. 30-32). When Deputy Ricks arrived at

the Franklin County residence she knocked on the residence‟s door and was met by


                                         6
Jerry and Linda Dollens, Appellant‟s grandparents. (R.R. Vol. 4 pg. 32-33). The

deputy was told that Appellant was in his bedroom with his girlfriend, Robin

Clark. (R.R. Vol. 4 pg. 33-34). Deputy Ricks testified that, upon entering the

bedroom, she was informed by Ms. Clark that Appellant had held a knife to her

throat and threatened to kill her earlier that evening. (R.R. Vol. 4 pg. 36). The

deputy testified that Linda Dollens told her the same thing. (R.R. Vol. 4 pg. 36).

   The deputy asked Appellant to step outside to talk to her and Appellant told the

deputy that she needed to leave and attempted to push her out of the door. (R.R.

Vol. 4 pg. 37). As the deputy grabbed and pushed Appellant out of the door, he

ran away from her to a silver truck. (R.R. Vol. 4 pg. 37). The deputy testified that

“I went out after him. And before I got down the steps, I told him that he was

under arrest for assault on his girlfriend. And he turned around and came back and

come back up the steps, turned around in front of me, placed his hands behind his

back, and told me that -- go ahead and arrest me.” (R.R. Vol. 4 pg. 37-38). The

deputy placed her personal pink colored handcuffs on Appellant and testified that

she placed him in the back seat of her patrol truck. (R.R. Vol. 4 pg. 38, 82-83).

   Deputy Ricks testified that when the back-up officer, Leo Herrera, arrived she

moved Appellant from the patrol truck to Officer Herrera‟s patrol car. (R.R. Vol. 4

pg. 39). Officer Leo Herrera testified that when he arrived Deputy Ricks and

Appellant were standing outside of her patrol truck with Jerry Dollens. (R.R. Vol.


                                         7
4 pg. 57). Deputy Ricks testified that during the move from her truck to Officer

Herrera‟s car she again told Appellant that he was under arrest. (R.R. Vol. 4 pg.

40).       She testified that Appellant told her that he was not going to jail and

questioned her regarding the identity of the 911 caller and why he was going to

jail. (R.R. Vol. 4 pg. 40-41). Appellant was talked into Officer Herrera‟s patrol

car by Deputy Ricks. (R.R. Vol. 4 pg. 58). Officer Herrera testified that he

doesn‟t remember exactly what was said but that Deputy Ricks possibly said that

Appellant was under arrest and was going to jail. (R.R. Vol. 4 pg. 63). While

Deputy Ricks and Officer Herrera was away from the patrol car they heard a noise

and returned to find that Appellant was no longer inside and a window was rolled

down, although there is no indication which window was down. (R.R. Vol. 4 pg.

44, 59).

   The record does not indicate whether Appellant was placed into the front seat or

back seat of Officer Herrera‟s patrol car. However, Officer Herrera testified that

Jerry Dollens spoke to Appellant through the front of the patrol vehicle. (R.R. Vol.

4 pg. 59). Officer Herrera does not indicate whether a window was rolled down to

facilitate the conversation or was rolled up following the conversation between

Appellant and Jerry Dollens. (R.R. Vol. 4 pg. 59). Deputy Ricks concluded that

Appellant rolled the window down himself prior to exiting the patrol car by the

window. (R.R. Vol. 4 pg. 45). However, the record does not reflect whether


                                         8
Deputy Ricks was aware of the conversation between Appellant and Jerry Dollens

in the patrol car.

   Later that evening, Appellant called Deputy Rick‟s cell phone and spoke to her

three times. (R.R. Vol. 4 pg. 47-48). The second call Appellant asked the deputy

“what charges he was being charged with.” (R.R. Vol. 4 pg. 48). Deputy Ricks

informed Appellant that he was being with assault with a deadly weapon, but that

he would need to contact the sheriff “on the escape charge.” (R.R. Vol. 4 pg. 48).

   Deputy Ricks testified that she did not take a formal statement from Robin

Clark nor did she seize as evidence a knife she believed was used during the

incident, although she claimed to have observed it. (R.R. Vol. 4 pg. 49-52). The

deputy claimed that “they” would not allow her to take the knife. (R.R. Vol. 4 pg.

52). Jerry Dollens testified that no conversation of any kind took place about a

knife and that at no time did Linda Dollens or he refuse to give a knife to law

enforcement. (R.R. Vol. 4 pg. 87). During the punishment phase of the trial,

Robin Clark testified that Appellant never took a knife out or put a knife to her

throat.    (R.R. Vol. 4 pg. 142).     Linda Dollens‟ testimony contradicted this

assertion. (R.R. Vol. 4 pg. 125). Ms. Clark also testified that Appellant has never

harmed her or said he was going to harm her. (R.R. Vol. 4 pg. 142).




                                         9
     On October 15, 2013, Deputy Ricks obtained an arrest warrant for Appellant

charging the offense of Aggravated Assault stemming from the events of the

incident at issue in this case. (R.R. Vol. 4 pg. 71-74, Defense Ex. 1).



                          SUMMARY OF ARGUMENT

     The trial court limited Appellant‟s cross-examination of Deputy Ricks in

violation of the Confrontation Clause.        Appellant attempted to cross-examine

Deputy Ricks regarding whether she obtained or asked for a written statement from

Robin Clark, the alleged victim of the Aggravated Assault. The State made a

relevancy objection to the line of questioning and the trial court sustained it

announcing that “we‟re not going to try the Aggravated Assault case.” Ms. Clark‟s

statement went to the heart of Deputy Ricks‟ claim for having probable cause to

arrest Appellant for felony Aggravated Assault, an element of the offense.

Therefore, the trial court had no discretion to limit Appellant cross-examination

under the Sixth Amendment guarantee to the right of confrontation.           This

constitutional error was harmful and the verdict should be overturned.


                                    ARGUMENT


I.     TRIAL COURT IMPROPERLY LIMITED APPELLANT’S CROSS-

       EXAMINATION OF DEPUTY RICKS IN VIOLATION OF THE

       CONFRONTATION CLAUSE
                                         10
      The trial court abused its discretion in refusing to allow Appellant to fully

cross-examine Deputy Ricks regarding her decision to not obtain a formal

statement from Robin Clark.

      A. Preservation of Error

      Appellant began a line of cross-examination questions of Deputy Ricks

regarding whether she obtained a statement from Ms. Clark. (R.R. Vol. 4 pg. 49-

50). The State made an objection “to this line of questioning as to relevance.”

(R.R. Vol. 4 pg. 50). The trial court stated “[w]e‟re not going to try the aggravated

assault case. I‟ll sustain the objection.” (R.R. Vol. 4 pg. 37-38).

      B.     Standard of Review

   Generally speaking, the standard of review for a trial court's ruling under the

Rules of Evidence is abuse of discretion.        Martin v. State, 173 S.W.3d 467

(Tex.Crim.App. 2005) citing Sauceda v. State, 129 S.W.3d 116, 120

(Tex.Crim.App.2004). Appellate courts will uphold a trial court's ruling on the

admissibility of evidence “as long as the trial court's ruling was at least within the

zone of reasonable disagreement....” Montgomery v. State, 810 S.W.2d 372, 391

(Tex.Crim.App. 1991).

   However, when the ruling limits a defendant‟s cross-examination of a witness

the Confrontation Clause is implicated. The Texas Court of Criminal Appeals has

recently held “in this context … until it can be „determine[d] that the cross


                                         11
examination satisfied the Sixth Amendment, the [trial] court's discretion‟ simply

„does not come into play.” Johnson v. State, 433 S.W.3d 546, 551 (Tex. Crim.

App. 2014), citing United States v. Landerman, 109 F.3d 1053, 1061–62 (5th

Cir.1997).   Consequently, when reviewing a trial court‟s ruling that limits a

defendant‟s right to fully cross-examine a witness, an appellate court should first

determine whether the Sixth Amendment was satisfied.           If it has been, then

determine whether the trial court abused its discretion in making an evidentiary

ruling.

      C. Confrontation Clause Violation

      The trial court‟s limitation of Appellant‟s cross-examination of Deputy

Ricks violated the Confrontation Clause under the Sixth Amendment.

      The Court of Criminal Appeal recently discussed the application of the

Confrontation Clause to a defendant‟s right to cross-examine witnesses in Johnson

v. State. The Court explained,

             “[t]he Sixth Amendment to the United States Constitution

             provides, in relevant part, that „[i]n all criminal prosecutions,

             the accused shall enjoy the right ... to be confronted with the

             witnesses against him.‟ While, as its name would suggest, this

             „Confrontation Clause‟ generally protects the defendant's right

             to physically “confront” his accusers face-to-face, this is hardly


                                         12
             the only right protected by the Confrontation Clause. Rather,

             „[t]he main and essential purpose of confrontation is to secure

             for the opponent the opportunity of cross-examination[,]‟

             because that is „the principal means by which the believability

             of a witness and the truth of his testimony are tested.”

Johnson v. State, 433 S.W.3d 546, 551 (Tex. Crim. App. 2014).

      “Hence, the right to cross-examine a testifying state witness extends to any

matter that could reflect on the witness's credibility. This includes impeaching the

witness with relevant evidence that might reflect bias, interest, prejudice,

inconsistent statements, traits of character affecting credibility, or evidence that

might go to any impairment or disability affecting the witness's credibility.” Pope

v. State, 161 S.W.3d 114, 124 (Tex. App. 2004) aff'd, 207 S.W.3d 352 (Tex. Crim.

App. 2006), citing Virts v. State, 739 S.W.2d 25, 28–29 (Tex.Crim.App.1987),

Rankin v. State, 41 S.W.3d 335, 345 (Tex.App.-Fort Worth, 2001 pet. ref'd),

Alexander v. State, 949 S.W.2d 772, 774–75 (Tex.App.-Dallas 1997, pet. ref'd).

Thus, the trial court should give the defendant great latitude to reveal any relevant

facts that reflect on the credibility of the witness. Walker v. State, 300 S.W.3d
836, 844 (Tex.App.-Fort Worth 2009) citing Pope, 161 S.W.3d at 124. For

purposes of witness credibility, “the test of relevancy is not whether the answer

sought will expound any of the main issues, but whether it will aid the court or jury


                                         13
in appraising the credibility of the witness and assessing the probative value of the

direct testimony.” Walker, 300 S.W.3d at 844, citing McDaniel v. State, 3 S.W.3d
176, 180 (Tex.App.-Fort Worth 1999, pet. ref'd).

      However, there are several areas where cross-examination may be

inappropriate, and in those cases, the trial judge has the discretion to limit cross-

examination. Delaware v. Van Arsdall, 475 U.S. 673, 679, 106 S. Ct. 1431, 1435,

89 L. Ed. 2d 674 (1986). A trial judge may limit cross-examination based on

concerns about harassment, prejudice, confusion of the issues, the safety of the

witness, or interrogation that is repetitive or only marginally relevant. Pope, 161
S.W.3d at 124.

“Each Confrontation Clause issue must be weighed on a case-by-case basis,

carefully taking into account the defendant's right to cross-examine and the risk

factors associated with admission of the evidence. In weighing whether evidence

must be admitted under the Confrontation Clause, the trial court should balance the

probative value of the evidence sought to be introduced against the risk its

admission may entail.     The trial court maintains broad discretion to impose

reasonable limits on cross-examination to avoid harassment, prejudice, confusion

of the issues, endangering the witness, and the injection of cumulative or collateral

evidence.” Lopez v. State, 18 S.W.3d 220, 222 (Tex. Crim. App. 2000).




                                         14
      Confusion of the issues “refers to a tendency to confuse or distract the jury

from the main issue of the case.” Gigliobianco v. State, 210 S.W.3d 637, 641

(Tex.Crim.App.2006). Unless the inquiry on cross-examination is addressing an

issue that relates to the charged offense or the credibility of the witness, “allowing

a party to delve into the issue beyond the limits of cross-examination wastes time

and   confuses    the   issue.”   Hayden      v.   State,   296 S.W.3d 549,   554

(Tex.Crim.App.2009).

      Here, the defense strategy was to develop a reasonable doubt regarding two

elements of the offense required by the indictment and Court‟s Charge. First, that

the arresting officer, Deputy Ricks, did not have probable cause to arrest

Appellant.   Second, that the probable cause to arrest was sufficient only for

misdemeanor Assault, not felony Aggravated Assault, by eliminating the probable

cause that a knife was used or exhibited during the Assault.

      The State‟s evidence of probable cause was limited to the testimony of

Deputy Ricks regarding what she was told by Robin Clark and Linda Dollens.

Therefore, the credibility of Deputy Ricks regarding what she was told by Robin

Clark was critical to a determination of whether probable cause to arrest Appellant

for the felony Aggravated Assault existed beyond a reasonable doubt.

      Whether or not Deputy Ricks took a statement from Robin Clark that

evening, or at all, is important in determining whether the deputy was really told


                                         15
what she claimed by Ms. Clark. The jury could have formed a reasonable doubt as

to the credibility of the deputy regarding the statement that developed the probable

cause based on the lack of a written or recorded statement from Ms. Clark

reiterating the deputy‟s claim. What Robin Clark really told Deputy Ricks that

evening was essential to two elements of the offense. Therefore, the line of

question addressed two main issues in the offense at hand and the credibility of the

only witness offered by the State as to those issues.

      Consequently, the limitation of the cross-examination of Deputy Ricks

regarding the statement of Robin Clark did not “avoid harassment, prejudice,

confusion of the issues, endangering the witness, [or] the injection of cumulative or

collateral evidence.” Lopez v. State, 18 S.W.3d 220, 222 (Tex. Crim. App. 2000).

The limitation was not necessary to prevent “confuse or distract [of] the jury from

the main issue of the case.”       Gigliobianco v. State, 210 S.W.3d 637, 641

(Tex.Crim.App.2006). Instead, it would have aided the “jury in appraising the

credibility of the witness and assessing the probative value of the direct

testimony.” Walker, 300 S.W.3d at 844.

      Therefore, the trial court committed Constitutional Error by unreasonably

limiting Appellant‟s cross-examination of Deputy Ricks in violation of the

Confrontation Clause of the Sixth Amendment.

      D. Harm Analysis


                                         16
      “[W]hen a trial court unconstitutionally restricts cross-examination, the

reviewing court first assumes that “the damaging potential of the cross-

examination” had occurred. The reviewing court then asks: Would the admission

of that impeachment evidence, in the context of the trial as a whole, likely have

made any significant impact upon the minds of an average jury? To decide that

question, the Court set out a number of non-exclusive factors, including:

             (1) The importance of the witness's testimony in the

      prosecution's case;

             (2) Whether the testimony was cumulative;

             (3) The presence or absence of evidence corroborating or

      contradicting the witness's testimony on material points;

             (4) The extent of cross-examination otherwise permitted; and

             (5) The overall strength of the prosecution's case.

Most of these factors apply regardless of whether the constitutional error was in the

admission or exclusion of evidence.         But the initial “assumption” that the

damaging potential of the cross-examination had been realized applies only when

the trial court restricts cross-examination or excludes evidence. In those instances,

the reviewing court must determine whether it is convinced, beyond a reasonable

doubt, that the fact-finding process was reliable even if the improperly restricted or




                                         17
excluded evidence is factored into the analysis.” Davis v. State, 203 S.W.3d 845,

850-51 (Tex. Crim. App. 2006).

      Therefore, assuming that Appellant had been successful in challenging the

credibility of Deputy Ricks regarding the statement of Robin Clark that established

probable cause to arrest Appellant for the felony Aggravated Assault, the question

is whether the Court finds that, beyond a reasonable doubt, that would not have

had an impact on the outcome.

      1. The importance of the witness's testimony in the prosecution's case

      Here, Deputy Ricks‟ testimony was essential in establishing the elements of

the offense. The State called only two witness, Deputy Ricks and Officer Herrera.

Deputy Ricks‟ testimony established all of the elements of the offense. Officer

Herrera merely provided support for the deputy‟s assertion that Appellant was

placed inside his patrol car and later left the patrol car without permission of law

enforcement. If the jury did not believe Deputy Ricks beyond a reasonable, then

they could not have convicted Appellant.

      2.   Whether the testimony was cumulative

      Deputy Ricks‟ testimony regarding what she claims she was told by Robin

Clark was not cumulative. The State did not call Ms. Clark or any other witness

regarding the conversation between Deputy Ricks and Ms. Clark. Although Ms.

Clark was available to testify and did testify at punishment, the State chose to call


                                         18
only Deputy Ricks regarding the deputy‟s claim of probable cause. If the State had

called Ms. Clark, one would assume that she would have testified, as she did at

punishment, that Appellant did not assault her with a knife or otherwise. It would

be a safe assumption that she would have denied having told Deputy Ricks that

Appellant did so that evening.

      3. The presence or absence of evidence corroborating or contradicting

         the witness's testimony on material points

      Other evidence was developed during trial that contradicted Deputy Ricks‟

testimony regarding material issues. Most significantly, Deputy Ricks testified

that, although she observed the knife used by Appellant during the assault, she did

not seize it as evidence because “they” did not allow her. (R.R. Vol. 4 pg. 52).

Jerry Dollens contradicted this assertion testifying that no conversation of any kind

took place about a knife and that at no time did Linda Dollens or he refuse to give

a knife to law enforcement. (R.R. Vol. 4 pg. 87). Furthermore, it is nonsensical to

believe that law enforcement cannot seize evidence used in a crime found in

“plain-view” because a defendant‟s family doesn‟t want them to seize it.

      4. The extent of cross-examination otherwise permitted

      Appellant was allowed to cross-examine Deputy Ricks regarding matters

other than the taking of Robin Clark‟s statement.           However, that line of

questioning was cut off by the trial court and not allowed to be fully developed.


                                         19
      When asked if she had obtained a statement from Ms. Clark, the deputy

initially replied that she did not recall. (R.R. Vol. 4 pg. 49). After being referred

to her report, Deputy Ricks then changed her testimony stating that “I believe she

told me that she would come in the next day to write a statement.” (R.R. Vol. 4 pg.

50). As Appellant‟s trial counsel began to press Deputy Ricks regarding whether

she asked for or obtained a written statement, the State objected and the trial court

shut down the line of questioning. (R.R. Vol. 4 pg. 50).

      It is likely that Appellant‟s trial counsel interpreted the trial court‟s ruling as

applying, not only to the taking of Ms. Clark‟s statement, but also to the taking of a

statement of Linda Dollens. That would explain the lack of attempted cross-

examination regarding whether a written statement was obtained from Ms.

Dollens.

      5.   The overall strength of the prosecution's case

      The State‟s case, as presented, was weak and depended solely on the

credibility of Deputy Ricks. She was the sole witness called by the State to prove

the elements of the offense. Further, her testimony was contradicted by Jerry

Dollens. There was no audio, video, or forensic evidence admitted, although

Officer Herrera testified that his patrol car was equipped with a video camera. The

State chose to not call anyone present during the statement‟s that established




                                          20
probable cause, although all were present to trial to testify. Also, no incriminating

statements of Appellant were admitted at trial.

      Considering these factor and assuming that the cross-examination would

have been effective in challenging Deputy Ricks‟ credibility regarding Ms. Clark‟s

statement to her that evening, this Court should find that the limitation on cross-

examination had some impact on the outcome of Appellant‟s trial. Therefore, the

error was harmful and the verdict should be overturned.

                             CONCLUSION AND PRAYER

      It is for the reasons contained herein that Appellant would respectfully pray

that this Court of Appeals for the Sixth District reverse the judgment of conviction

of the Appellant and remand the case to the 8th Judicial District for retrial.



                                               Respectfully submitted,




                                               /s/ Martin Braddy
                                               Martin Braddy
                                               Attorney for Appellant
                                               SBN 00796240
                                               121 Oak Ave., Suite A
                                               Sulphur Springs, Texas 75482
                                               (903) 885-2040
                                               (903) 500-2704 fax



                                          21
                            CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing

instrument was forwarded to 8TH Judicial District Attorney, Will Ramsay, on this

the 5th day of January, 2015.



                                             /s/ Martin Braddy
                                             Martin E. Braddy




                      WORD COUNT CERTIFICATION

      This document complies with the typeface requirements of Tex. R. App. P.

9.4(e) because it has been prepared in a conventional typeface no smaller than 14-

point for text and 12-point for footnotes. This document also complies with the

word-count limitations of Tex. R. App. P. 9.4(i), if applicable, because it contains

3,311 words, excluding any parts exempted by Tex. R. App. P. 9.4(i)(1).



                                             /s/ Martin Braddy
                                             Martin E. Braddy




                                        22